MEMORANDUM OF DECISION
Defendant, Mervyn A: Wood and Inter-venor, Gordon Wood appeal from a judgment of divorce in Superior Court, Hancock County. On appeal they assert the Superi- or Court erred in: 1) denying the defendant’s motion under Rule 35(a) M.R.Civ.P. for a psychiatric examination of the plaintiff; 2) denying the defendant’s and inter-venor’s motion to compel discovery by deposition, and 3) the manner in which it distributed the marital property.
We find no error 'of law committed by the trial court on any issue raised by appellants on this appeal.
The entry is:
Judgment affirmed.
All concurring.